Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “in claims 1, 9, and 20, which element is connected to provide any pivotable feature with connection to the control panel?”; “in claims 5-6 and 14-15, which element is connected such that the plurality of wheels can be retracted by the motor?”; “in claim 13, which element is connected to the motor to cause rotation to the at least one of the plurality of wheels?” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20 are indefinite and vague.  
	In claims 1, 9, and 20, the phrase, “the first sidewall and the second sidewall collapsible,” is indefinite and vague.  The drawings (i.e., figures 4a-b) show the both sidewalls being collapsible.  The specification in paragraph [0041] explains the control panel 38 may also control the collapsible and/or deployable positioning of the sidewalls 26, 28.  However, which element is connected to provide any pivotable feature with connection to the control panel? 
	In claims 5-6 and 14-15, the phrase, “retract each one of the plurality of wheels,” is indefinite and vague.  The drawing (i.e., figure 2) shows retracted wheels, but does not show which element is connected such that the plurality of wheels can be retracted by the motor.
	In claims 13, the phrase, “the motor configured and adapted to cause rotation to the at least one of the plurality of wheels,” is indefinite and vague.  Which element is connected to the motor to cause rotation to the at least one of the plurality of wheels?

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1, 9, and 20, including every structural element recited in each claim, especially the concept of the first sidewall and the second sidewall collapsible.  The prior art of record shows a reel carrier, a plurality of rollers, a frame with sidewalls that can open from the top or from the sides, a motor for rotating the shaft.  However, none of the references of the prior art teach or suggest the elements of the reel carrier as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the reel carrier in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
11/7/22
/SANG K KIM/Primary Examiner, Art Unit 3654